Per Curiam:

The plaintiff below recovered a judgment for personal injuries alleged to have been received through the negligence of defendant’s employees while riding on one of its street-cars. The car on which the defendant was riding at the time of the alleged injuries, while going down grade, got beyond the control of the motor-man and ran off the track into the street, causing the plaintiff to be thrown violently from the rear to the center of the car, inflicting the injuries for which she recovered judgment. The defendant prosecutes error.
The brief of plaintiff in error is devoted almost entirely to a discussion of errors alleged to have been committed by *885the court, in sustaining objections to the cross-examination of the witnesses of the plaintiff. An examination of the record fails to disclose any prejudicial error in this particular.
It is also contended that there is no evidence in the record tending to show negligence on the part of the defendant’s employees. The jury found specifically that the motorman operating the car on which the plaintiff was riding at the time she received her injuries was incompetent. While the evidence as to his incompetency and his mismanagement of the car was slight, there is the undisputed evidence of one witness that the motor-man on the car at the time of the injury did not properly manage the brakes in order to stop the car. There was also some evidence that this motor-man had been on the car only about two weeks prior to the accident. The sufficiency of the evidence to establish the fact of negligence was a question to be determined by the jury, and they found against the contention of the defendant.
The judgment is affirmed.